MEMORANDUM ***
Hoa Hong Van appeals the district court’s order remanding her claim for social security benefits to the Administrative Law Judge to consider new evidence of her carpal tunnel syndrome. The district court’s order is not final because it remanded Van’s case under sentence six of 42 U.S.C. § 409(g). See Melkonyan v. Sullivan, 501 U.S. 89, 97, 102, 111 S.Ct. 2157, 115 L.Ed.2d 78 (1991) (indicating that the district court’s intent determines the nature of the remand). Therefore, we lack jurisdiction to consider Van’s appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.